DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 7/21/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Applicant did not provide copies of cited references JP2017019145 CN105131418, and KR20060039123.  It has been placed in the application file, but the information referred to therein has not been considered with respect to these references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zacarias et al, WO2016/137558.
Zacarias discloses a composition comprising 10 to 50% by weight of a propylene-based elastomer, and 5 to 40% by weight of a thermoplastic resin, a UV stabilizer, a flame retardant, and an ethylene-based polymer (¶0015, 0091). Zacarias further teaches the production of a roofing composition used in the production of roofing membranes (for claims 9-11). Said composition may comprise 5 to 40% by weight, overlapping the claimed range (for claim 11), of a flame retardant masterbatch and (deduced) 60 to 95% by weight (for claim 11) of the polymer components (¶0096). Zacarias teaches that both the UV agent (¶0097) and the fire retardant (¶0096) may be added in masterbatch form. Zacarias further teaches the inclusion of a coloring agent (for claim 11) (¶0095).
Regarding the claimed propylene-based elastomer: Zacarais teaches that the prior art propylene-based elastomer comprises at least 70% by weight propylene units and 5 to 30% by weight of an olefin comonomer such as ethylene, overlapping the claimed range (for claims 19, 20) (¶0025-0027). Additionally, the prior art elastomer is 3 (for claims 3, 13) (¶0037), a melt index (230 °C, 2.16 kg) greater than 0.5 to less than 25 g/10 min (for claims 4, 14) (¶0039). Note that the prior art ranges either overlap or are encompassed by the ranges recited in the instant claims. The prior art propylene-based elastomer therefore corresponds to the claimed propylene-based elastomer (for claim 1).
Regarding the claimed impact copolymer: Zacarias teaches that the thermoplastic resin may be an impact polypropylene copolymer (¶0088), and is characterized by a melt index (230 °C, 2.16 kg) in the range of 0.1 to 100 g/10 min  (¶0090), overlapping the claimed range (for claims 5, 15). Zacarias exemplifies the use of a propylene impact copolymer characterized by a density of 0.9 g/cm3  and a melt index of 4.0 g/10 min (for claims 5, 6, 15, 16) (¶00122, Table 8:Examples 8-11).
Regarding the claimed low density polyethylene (LDPE): Zacarias teaches that the prior art ethylene-based polymer may be an ethylene (co)polymer characterized by a density in the range of 0.85 to 0.91 g/cm3 (for claim 1) and a melt flow index (190 °C, 2.16 kg) of 0.1 to 100 g/10 min (for claims 7, 8, 17, 18) (¶0091, 0092), overlapping the claimed ranges. The prior art ethylene-based polymer therefore corresponds to the claimed LDPE (for claim 1).
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom"; see In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (MPEP § 2144.01). Note that the prior art composition 
Zacarias does not particularly point to the production of a composition as defined in the instant claims.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages"; see In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  (MPEP § 2144.05). As discussed above, the prior art teaches the production of a composition comprising the same polymer components as recited in the instant claims, with the prior art ranges overlapping the claimed ranges. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed composition in view of the teachings of Zacarias (for claims 1, 11).
Furthermore, it has been held that the “[S]election of any order of mixing ingredients is prima facie obvious; see In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (see also MPEP § 2144.04(IV)(C)). The prior art composition comprises the same .

Claims 1-4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being obvious over Abubakar et al, US2019/0203006.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Abubakar discloses a film, corresponding to the claimed article (for claim 9), comprising a coating layer made from a composition comprising 30 to 60% by weight of a propylene-based elastomer comprising at least 60% by weight propylene and 3 to 25% by weight ethylene and characterized by a Hf less than 80 J/g, corresponding to the claimed propylene-based elastomer (for claim 1); 30 to 60% by weight of an impact copolymer having a density in the range of 0.860 to 0.920 g/cm3 (for claim 6), corresponding to the claimed impact copolymer (for claim 1); and 1 to 10% by weight LDPE having a melt index less than 0.55 g/10 min (for claim 7) density in the range of 0.920 to 0.940 g/cm3, corresponding to the claimed LDPE (for claim 1) (¶0010, 0046, 0103).
Regarding claims 2-4: The prior art propylene-based elastomer is further characterized by a triad tacticity of at least about 75% (for claim 2), a density in the range of 0.850 to .900 g/cm3 (for claim 3), and a MFR (2.16 kg, 230 C) of at least 0.5 g/10 min 
Regarding the claimed limitation of a roofing membrane (for claim 10): A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. AS discussed in the previous paragraphs, the prior art discloses a film-i.e., a membrane- made from a composition comprising the same components combined in the same ratios as the claimed invention. It is therefore reasonably expected that the prior art film would be capable of performing the recited use as a roofing membrane. The burden is therefore shifted to applicant to provide evidence demonstrating that the prior art composition could not perform the claimed use.
The prior art does not particularly point to the production of the claimed composition.
The ranges disclosed in the prior art overlap those recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed composition in view of the teachings of Abubakar; see In re Wertheim, In re Woodruff, and In re Peterson cited earlier in this Action.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765